                             Case 18-10512-KBO             Doc 783       Filed 06/18/19        Page 1 of 1


                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

                                                                         )     Chapter 11
         In re:                                                          )
                                                                         )     Case No. 18-10512 (KBO)
         Zohar III, Corp., et al.,1                                      )
                                                                         )     Jointly Administered
                                                Debtors.                 )
                                                                         )
                      NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
               TELEPHONIC STATUS CONFERENCE2 ON JUNE 21, 2019 AT 10:30 A.M. (ET)
         MATTER GOING FORWARD

         1.          Status Conference

                     Related Documents:                 N/A

                     Response Deadline:                 N/A

                     Responses Received:                N/A

                     Status:          This matter is going forward.
         Dated: June 18, 2019                           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                        /s/ Joseph M. Barry
                                                        James L. Patton, Jr. (No. 2202)
                                                        Robert S. Brady (No. 2847)
                                                        Michael R. Nestor (No. 3526)
                                                        Joseph M. Barry (No. 4221)
                                                        Ryan M. Bartley (No. 4985)
                                                        Shane M. Reil (No. 6195)
                                                        Rodney Square
                                                        1000 North King Street
                                                        Wilmington, Delaware 19801
                                                        Telephone: (302) 571-6600
                                                        Facsimile: (302) 571-1253

                                                        Counsel to the Debtors and Debtors in Possession



         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc. New York, NY 10036.
         2
01:24611063.1All   parties wishing to participate can make arrangements through CourtCall at (866) 582-6878.
